DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the amendments filed on 5 April 2022.   Claims 1,4-9,12-17 and 19-25 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan M. Spanheimer (Reg. No. 73,977) on June 2, 2022.
Claims 24 and 25 have been amended as follows:
24. (Currently Amended) The method of claim 1, wherein the user interface is included at a control panel of the security or home automation system.  
25. (Currently Amended) The method of claim I, wherein a mobile device is in communication with the security or home automation system , and wherein the mobile device includes a downloadable or web-based application for communication with the security or home automation system.
Allowable Subject Matter
Claims 1, 4-9,12-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a control systems and user interfaces of security systems or home automation systems.
The prior arts fail to show individually or in combination the elements recited in independent claim 1.
Specifically, the prior art references fail to show, in part, (i) when the input type is a first preconfigured type, displaying the respective context image that represents the one of the plurality of zones on the user interface, where the first preconfigured type includes an initial press and a subsequent hold of the one of the plurality of icons and the user interface displays the respective context image that represents the one of the plurality of zones superimposed over at least a portion of the user interface and simultaneously with and throughout a duration of the subsequent hold, and (ii) when an alert message relating to one of the plurality of zones is received at the user interface, displaying at the user interface an indicator of the alert message alongside both an ambient image, captured from a location that represents the one of the plurality of zones to which the alert message relates, and a code entry request, where the ambient image, displayed alongside the indicator of the alert message and the code entry request, is a different size than the superimposed respective context image displayed when the input type is the first preconfigured type as specified in independent claim 1.  At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the cited references. Independent claims 9 and 17 include similar limitations to that of claim 1 and are also patentable over the cited prior art for at least the same reasons described above with respect to claim 1. At least by virtue of their dependency, the Examiner submits that the remaining claims are also patentable over the combination of the cited references.
Accordingly, claims  1,4-9,12-17 and 19-25  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173